PER CURIAM.

ORDER

Defendant appeals following his convictions by a jury of second degree murder, § 565.021 RSMol986, and armed criminal action, § 571.015 RSMol986. The sole issue on appeal is whether the trial court erred in refusing to submit an instruction on self-defense. We find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).